DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
The filing on 09/15/2022 amended claims 1, 3, 20 and cancelled claim 2.  Claims 1 and 3-20 are pending and rejected on new grounds of rejections necessitated by the amendments of claims 1 and 20.

Objection/s to the Application, Drawings and Claims
The filing on 09/15/2022 appropriately amended the title; hence the objection/s to the title made in the last office action are withdrawn.

Claim Rejections – 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-7, 9, 17, 19 and 20 rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Connor (US 20190064526 A1).
Regarding claim 1, Connor teaches an augmented reality device comprising two optical combiners (8302, 8402, 9302), an image source (8301, 8401, 9301), and a housing structure, wherein: the two optical combiners (8302, 8402, 9302) are configured to correspond to two eyes of a user respectively ([0159]), each of the two optical combiners (8302, 8402, 9302) comprising an internal surface for reflecting light from the image source (8301, 8401, 9301) to a respective eye of the user, and an external surface for allowing light from real-world to enter the respective optical combiner, wherein the internal surface is a freeform surface with a surface function that is based on an XY-polynomial including at least one multivariate monomial (Fig. 83, 84, 93, 94; [0620], [0628]); each of the two optical combiners (8302, 8402, 9302) comprises a first local curvature corresponding to an outward vision field and a second local curvature corresponding to an inward vision field; the image source (8301, 8401, 9301) is positioned above the eyes of the user, the image source (8301, 8401, 9301) configured to emit light onto the internal surfaces of the two optical combiners (8302, 8402, 9302), wherein the image source (8301, 8401, 9301) comprises two active displaying areas which are on two different planes (Fig. 83, 84, 93, 94); the image source (8301, 8401, 9301) comprises two independent display panels, each of the two active displaying areas is a portion or the entirety of a respective one of the two independent display panels, and each independent display panel is associated with a respective one of the two optical combiners; each of the two independent display panels is angled about a vertical axis to reduce a difference between a first distance and a second distance, the first distance being between the each independent display panel and the first local curvature of the associated optical combiner and the second distance being between the each independent display panel and the second local curvature of the associated optical combiner (Fig. 83, 84, 93, 94); and the housing structure is configured to maintain relative position and orientation of the two optical combiners (8302, 8402, 9302) and the image source (8301, 8401, 9301).
Regarding claim 3, Connor further teaches each of display panels is angled about an orthogonal axis that runs normal to the respective display panel (Fig. 83, 84, 93, 94).
Regarding claim 4, Connor further teaches each of the two active displaying areas is angled, about a vertical axis, an absolute value between zero and forty-five degrees (Fig. 83, 84, 93, 94).
Regarding claim 5, Connor further teaches each of the active displaying areas is angled, about a reference plane formed by a horizontal axis and a longitudinal axis, a value between forty-five degrees and ninety degrees (Fig. 83, 84, 93, 94).
Regarding claim 6, Connor further teaches each of the active displaying areas is angled, about a longitudinal axis, an absolute value between zero and forty-five degrees (Fig. 83, 84, 93, 94).
Regarding claim 7, Connor further teaches the image source (8301, 8401, 9301) comprises a Liquid Crystal Display, a Micro-LED display, an Organic Light Emitting Diode display, or an Active-Matrix Organic Light-Emitting Diode display ([0621], [0629], [0701]).
Regarding claim 9, Connor further teaches the surface function has parameters that include a vertex curvature, a conic constant, and a constant associated with the multivariate monomial, wherein the parameters are each non-zero, i.e., being freeform ([0620], [0628]).
Regarding claim 17, Connor inherently teaches the housing structure comprises an optical fixture configured to permit each of the two optical combiners (8302, 8402, 9302) to: be detached from the housing structure.
Regarding claim 19, Connor further inherently teaches a computational device connected to the image source (8301, 8401, 9301), the computational device configured to generate images to be presented by the image source (8301, 8401, 9301) on the internal surfaces of the two optical combiners (8302, 8402, 9302); and a power source configured to provide power to the image source (8301, 8401, 9301) and the computational device ([0621], [0629], [0701]).
Regarding claim 20, Connor teaches a head mounted augmented reality device comprising: an optical combiner (8302, 8402, 9302) positioned in front of an eye of a user, comprising an internal surface, wherein the internal surface is a freeform surface with a surface function that is based on an XY-polynomial including at least one multivariate monomial (Fig. 83, 84, 93, 94; [0620], [0628]); each of the two optical combiners (8302, 8402, 9302) comprises a first local curvature corresponding to an outward vision field and a second local curvature corresponding to an inward vision field; an image source (8301, 8401, 9301) positioned above the eye of the user and between a position of the eye and the optical combiner in a longitudinal dimension, the image source (8301, 8401, 9301) configured to emit light onto the internal surface of the optical combiner, wherein the image source (8301, 8401, 9301) comprises an active displaying area that is angled, about a vertical axis, an absolute value between zero and forty-five degrees; the image source (8301, 8401, 9301) comprises an independent display panel, the active displaying area is a portion or the entirety of the independent display panel, and the independent display panel is associated with the optical combiner; the independent display panels is angled about a vertical axis to reduce a difference between a first distance and a second distance, the first distance being between the independent display panel and the first local curvature of the optical combiner and the second distance being between the independent display panel and the second local curvature of the optical combiner (Fig. 83, 84, 93, 94); and a housing structure configured to maintain relative position and orientation of the optical combiner and the image source (8301, 8401, 9301).

Claim Rejections - AIA  35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 8, and 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over Connor.
Regarding claim 8, Connor further teaches the internal surface being coated with a partially-reflective-partially-transmissive layer; and each of the two optical combiners (8302, 8402, 9302) further comprises a translucent substrate between the internal surface and the external surface ([0620], [0628]).
Connor does not explicitly teach the external surface being coated with an anti-reflective layer.
Admitted prior arts teaches having the external surface coated with an anti-reflective layer ([0045], [0053]).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Connor with the admitted prior arts; because it reduces stray light.
Regarding claim 10, Connor does not teach, in the embodiment/s shown in Fig. 83, 84, 93, 94, the image source (8301, 8401, 9301) comprises a folded display panel having one or more folding lines that divide the display panel into two or more portions, and wherein each of the two or more portions comprises an active displaying area.
Connor, in the embodiments shown in Fig. 79 and 80, teaches the image source (8001 and 8002, 8701 and 8702, 8801 and 8802) comprises a folded display panel having one or more folding lines that divide the display panel into two or more portions, and wherein each of the two or more portions comprises an active displaying area.
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify the embodiment/s of Fig. 83, 84, 93, 94 with embodiment/s of Fig. 79, 80, 87, and 88; because it allows greater image display surface area to provide higher resolution or more immersive experience.
Regarding claim 11, Connor further teaches one of the folding lines forms an angle with a reference plane formed by a longitudinal direction and a horizontal direction through the user's head, and the angle is of a value between zero and ninety degrees (Fig. 83, 84, 93, 94).
Regarding claim 12, Connor further teaches rear surfaces of two neighboring portions forms a folding angle of a value between 180 and 90 degrees (Fig. 83, 84, 93, 94).
Regarding claim 13, Connor does not explicitly teach the two active displaying areas being curved (Fig. 83, 84, 93, 94).
In the embodiment/s shown in Fig. 67-72, Connor teaches the active displaying areas being curved.
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify embodiment/s shown in Fig. 83, 84, 93, 94 with embodiment/s shown in Fig. 67-72; because it allows for controlling perspective/geometric distortions.
Regarding claim 14, Connor further teaches each of the curved displaying areas has a cylindrical surface profile, a conic surface profile, a bi-conic surface profile, a toroidal surface profile, a surface profile described by a Zernike Polynomial, a surface profile described by a XY-polynomial (any curve surface can be described by a XY-polynomial), a Bezier surface profile, or a B-spline surface profile.

Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Connor in view of Cobb (US 20190064524 A1).
Regarding claim 15, Connor further teaches the housing structure further comprises a structure configured to maintain the position and orientation of the two optical combiners (8302, 8402, 9302) and the image source (8301, 8401, 9301) relative to the user's head.
Connor does not explicitly teach the structure being a headband.
Cobb teaches the headband ([0141]).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Connor with Cobb; because it provides a simple and effective mechanism to mount the device on the user’s head.
Regarding claim 16, Connor does not explicitly teach the housing structure comprises an optical fixture configured to permit each of the two optical combiners (8302, 8402, 9302) to: rotate about a horizontal axis to be maintained in a rotated position to reflect light to the respective eye of the user or to hide an augmented image from the respective eye of the user.
Cobb teaches an optical fixture configured to permit each of the two optical combiners to: rotate about a horizontal axis to be maintained in a rotated position to reflect light to the respective eye of the user or to hide an augmented image from the respective eye of the user (Fig. 8A-8B).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Connor with Cobb; because it provides a simple and effective mechanism to mount the device on the user’s head and for storage.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Connor in view of Hazra (US 20170323615 A1).
Regarding claim 18, Connor does not explicitly teach the housing structure further comprises a film-light valve that controls a level of transparency of a substrate of each of the two optical combiners.
Hazra teaches a film-light valve (115, 215, 250) that controls a level of transparency of a substrate of each of the two optical combiners (Fig. 1 and 2; [0023], [0036]).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Connor with Hazra; because it allows controlling the external light to provide a desired light balance.

Response to Arguments
Applicant's arguments with respect to claims 1 and 20 have been considered but are moot in view of the new ground(s) of rejection. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO-LUAN Q LE whose telephone number is (571)270-5362.  The examiner can normally be reached on Monday-Friday; 9:00AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on (571) 272 230303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Any response to this action should be mailed to:
Commissioner for Patents
P.O. Box 1450
Alexandria, Virginia 22313-1450

Or faxed to:
(571) 273-8300, (for formal communications intended for entry)
		Or:
(571) 273-7490, (for informal or draft communications, please label “PROPOSED” or “DRAFT”)

Hand-delivered responses should be brought to:
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA  22314

/BAO-LUAN Q LE/
Primary Examiner, Art Unit 2882